Citation Nr: 1439015	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an eye disability, to include traumatic glaucoma with bone white cataract, left eye blindness, and partial left retinal detachment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active service from November 1979 to October 1980.

This matter arises before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO.

In June 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  As will be discussed, the Board finds there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Upon review of the evidence of record, it does not appear that there has been substantial compliance with the June 2013 remand directives.  See Stegall, 11 Vet. App. at 271. 

Specifically, the June 2013 remand instructed the RO to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge in the event the benefit sought on appeal was not granted.  

In an April 2014 Supplement Statement of the Case, the RO denied the claim of service connection for an eye disability, but did not schedule a subsequent hearing with the Board.  

Accordingly, this matter must be returned to the RO for compliance the June 2013 remand in order to have the Veteran scheduled for a hearing with the Board.

Accordingly, the case is REMANDED for the following action:
	
The AOJ should take all indicated action in order to have the Veteran scheduled for the requested hearing with the Board at the earliest available opportunity.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


